     Case 1:19-cr-00059-LO Document 134 Filed 04/02/20 Page 1 of 2 PageID# 889



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


UNITED STATES OF AMERICA,

V.                                                CASE NO. I:19cr59


DANIEL HALE


               Defendant


                                            ORDER


               On March 31, 2020 the Court vacated the trial date of June 22,2020 in this case

and set it for status on May 8,2020.

               This Order follows to explain the Court's reasoning. The Grand Jury returned a

Superceding Indictment against the Defendant on May 9, 2019. He is presently on conditions of

release and the Court has previously found that the case is exceptional under Title 18 U.S.C. §

3161, without objection. The Defendant is charged with five counts of Obtaining, Retention

and Transmission, Causing the Communication of, and Disclosing National Defense Information

in violation of Title 18 U.S.C. § 793(c), and (e)and § 798(a)(3), and also Theft of Govemment

Property, and as a result a significant amount of pretrial discovery, much of it sealed under the

Classified Information Protection Act(CIPA), is necessary before trial may be initiated. The

parties and the Court are in the middle of CIPA-related discovery presently, wherein pleadings

concerning classified materials were to be due on April 10 and May 1. The Court was to rule on

those pleadings on May 15, 2020.

               Pursuant to General Orders 2020-03 and 2020-07, filing deadlines in all cases

have been suspended between March 17 and May 1, and therefore those pleadings have not been

filed and are not anticipated. These Orders exclude from consideration for speedy trial purposes
Case 1:19-cr-00059-LO Document 134 Filed 04/02/20 Page 2 of 2 PageID# 890
